ALLOWABILITY NOTICE
This office action is in response to the response filed on 6/10/2022. 
Claims 1, 3-8, and 10-15 are allowed.
Claims 1 and 6 are currently amended.
Claims 2, 9, and 16 are canceled. 

Allowable Subject Matter
Claims 1, 3-8, and 10-15 are allowed.
The following is an examiner's statement of reasons for allowance: claims 1, 3-8, 
and 10-15 are considered to be allowable due to the inclusion of the following claim limitations: “…the substrate including a first layer and a second layer that are laminated to each other;…an area of the substrate between the piezoelectric elements directly adjacent to each other along the first direction forms a vibrational region which can be displaced in the thickness direction, and a slit groove having a predetermined depth dimension along the thickness direction is disposed at a center of the vibrational region in the first direction of the substrate along a second direction intersecting the first direction, the slit groove penetrating the first layer and exposing an upper surface of the second layer” in claim 1.
Claims 3-8 and 10-15 are considered to be allowable due to their dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837


10 August 2022

/EMILY P PHAM/Primary Examiner, Art Unit 2837